[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The proof at trial, which established that Yankee Gas damaged underground electrical lines belonging to the plaintiff condominium association on or about November 20, 1996, varied materially from the allegations of the complaint, which alleged that Yankee Gas damaged the lines on or about February 6, 1997. In addition to this failure of proof, the plaintiff failed to meet its burden of proof on the ultimate claim that the defendant insurance company breached its policy by failing to pay for a replacement of the electrical lines. The plaintiff itself failed to comply with the policy in that it never filed a formal proof of loss seeking replacement. The court also finds, by crediting the expert testimony of Joseph Cristino, that the effects of the November, 1996 damage became fully evident within approximately six months, that electrical problems occurring after May, 1997 were not related to the November, 1996 damage, and that the repairs paid for by the defendant are permanent. Thus, any claims made by the plaintiff concerning more recent CT Page 10521 electrical problems or for replacement of the electrical lines would not fall within the coverage or policy period of the policy in question. The defendant, therefore, had no obligation to pay them.
Judgment shall enter for the defendant.
Carl J. Schuman Judge, Superior Court